Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-13-00138-CV

                                     Joe C. MEDELLIN, Jr.,
                                            Appellant

                                                 v.

                                      Rebecca MEDELLIN,
                                            Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2005-CI-07696
                      Honorable Victor H. Negrón, Jr., Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the trial court’s order dismissing the
petition filed on November 20, 2012 is REVERSED, and the cause is REMANDED for further
proceedings on that petition. It is ORDERED that appellant, Joe C. Medellin, Jr., recover his costs
of this appeal from appellee, Rebecca Medellin.

       SIGNED November 6, 2013.


                                                  _____________________________
                                                  Catherine Stone, Chief Justice